UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1934


NARDEV SINGH,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William H. Berger, BERGER AND BERGER, Buffalo, New York, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Mary Jane Candaux, Assistant Director, Jeremy
M. Bylund, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nardev Singh, a native and citizen of India, petitions for

review of an order of the Board of Immigration Appeals (Board)

dismissing       his   appeal    from    the       immigration     judge’s      decision

finding him removable pursuant to 8 U.S.C. § 1227(a)(1)(G)(ii)

(2012).      We have thoroughly reviewed the record and conclude

that the agency properly determined that Singh is removable from

the United States as an alien who failed or refused to fulfill

the marital agreement that was made for the purpose of procuring

his admission as an immigrant.                     See § 1227(a)(1)(G)(ii).            We

further conclude that substantial evidence supports the adverse

credibility finding, see Tewabe v. Gonzales, 446 F.3d 533, 538

(4th Cir. 2006), and that Singh cannot demonstrate a violation

of his due process rights as he fails to show the requisite

prejudice.        See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir.

2008).

     Accordingly,         we    deny    the       petition   for      review    for   the

reasons stated by the Board.              See In re: Singh (B.I.A. July 22,

2015).     We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented      in    the   materials

before    this    court    and   argument         would   not   aid     the    decisional

process.

                                                                        PETITION DENIED



                                              2